THE COURT.
This is an action to quiet title, brought by plaintiff, holder of a tax deed dated July 11, 1927, executed by N.T. Powell, city treasurer of Los Angeles, against defendant, the former owner of the property. The proceedings leading up to the execution of the deed were *Page 672 
taken under the Street Improvement Act of 1911 (Deering's General Laws [1923, and Supp.], Act 8199). The trial court gave judgment in favor of plaintiff.
[1] Defendant contends that the deed was void for lack of compliance with certain provisions of the statute, and we see no escape from this conclusion. The principal defect is in the notice to redeem, required by section 74 of the act. It is not disputed by plaintiff that the amount there specified to be due was incorrect, being $.51 less than the amount actually due. Such an error is sufficient to invalidate the notice, and the owner may redeem at any time before notice is given in strict accordance with the statute. (Chapman v. Jocelyn, 182 Cal. 294
[187 P. 962]; Landregan v. Peppin, 86 Cal. 122
[24 P. 859]; Reed v. Lyon, 96 Cal. 501 [31 P. 619]; Colkins v.Doolittle, 45 Cal.App. 776 [188 P. 601].) It also appears that the time specified for redemption was incorrect and that the land was not properly described.
[2] Plaintiff makes no answer to these objections save to state that they were raised for the first time on appeal. But they appear from the uncontradicted facts, and there is no necessity that an argument on the law be first made in the trial court. Moreover, the points were all presented in defendant's motion for a new trial.
The judgment is reversed.